Citation Nr: 0628720	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  96-06 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for residuals, left 
knee replacement (previously left knee derangement), 
currently evaluated a 30 percent disabling.  

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), prior to December 2, 1999.  

3.  Entitlement to a rating in excess of 70 percent for PTSD, 
since December 2, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945 and again from July 1946 to March 1947.   He was 
a prisoner of war (PW) of the German government from 
January 1944 to May 1945.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from October 1995 and March 1998 rating 
decisions of the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In February 2006, the Board remanded the instant case for 
further development.  

This case has been advanced on the docket by reason of good 
cause shown.  See 38 C.F.R. § 20.900 (c).  

The case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's residuals, left knee replacement is 
productive of pain, -10 degrees extension, and flexion 
limited to, at most, 90 degrees; no ankylosis, nor severe 
painful motion or weakness of the left knee is not shown.  

2.  Prior to December 1999, the veteran's PTSD was productive 
of no more than reduced reliability and productivity due to 
symptoms such as moderate anxiety, depression, memory 
impairment, and disturbed mood.  

3.  Since December 1999, the veteran's PTSD is productive of 
no more than occupational and social impairment with 
deficiencies in most areas due to symptoms productive of 
suicidal ideation, depression, sleep disturbance, panic 
attacks, depression, and anxiety.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals, left knee replacement have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261 (2005).

2.  The criteria for a rating in excess of 50 percent for 
PTSD prior to December 1999 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  

3.  The criteria for a rating in excess of 70 percent for 
PTSD since December 1999 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in February 2002, and 
May 2004 which asked him to submit certain information, and 
informed him of the responsibilities of the claimant and VA 
concerning obtaining evidence to substantiate his claims.  In 
accordance with the duty to assist, the letters informed the 
appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what he needed to show for an increased rating 
claim.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claims.  This was not accomplished in 
this case, as the issues were on appeal prior to 
implementation of the VCAA; however, proper VA notice and 
process was later performed as to the claims.  The Board, 
therefore, concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board concludes 
that since the preponderance of the evidence is not in favor 
of his claim on appeal, any question as to the appropriate 
effective date to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing and 
testified before a hearing officer at the RO regarding his 
left knee in May 1996.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Increased Ratings

In a rating decision of August 1947, the RO granted service 
connection for internal derangement of the left knee, 
symptomatic, and assigned a 20 percent rating for the 
disability, effective March 1947.  Service connection for 
anxiety neurosis was also granted and a 10 percent rating was 
assigned, also effective March 1947.  

By rating decision of August 1955, both the veteran's left 
knee derangement and anxiety neurosis had improved.  The 
veteran's left knee derangement was decreased from 20 percent 
to 10 percent, and his anxiety neurosis was decreased from 
10 percent to noncompensable, effective October 1955.  

By rating decision of April 1977, the veteran's left knee 
derangement was confirmed and continued at the 10 percent 
rating.  Anxiety neurosis, now deemed anxiety reaction, was 
determined to be more disabling and was increased from a 
noncompensable rating to 30 percent, effective December 1976.  

By rating decision of October 1995, the veteran's left knee 
derangement rating of 10 percent was confirmed and continued.  
His anxiety reaction was recharacterized as PTSD, and was 
increased from 30 percent to 50 percent, effective May 1994.  

By rating decision of October 1996, the veteran's left knee 
derangement was found to have increased in severity.  His 
left knee disability was increased from 10 percent to 
30 percent, effective May 1994.   

By rating decision of October 1998, the veteran's left knee 
disability was increased to a 100 percent rating for surgery 
and convalescence pursuant to 38 C.F.R. § 4.30.  Effective 
November 1, 1998, the veteran's 100 percent rating became 
schedular, pursuant to diagnostic code 5055, for one year 
following implantation of a prosthesis.  His disability was 
recharacterized as residuals, left knee replacement and the 
rating reverted to 30 percent, effective November 1999, after 
the one year period.  The disability rating of 30 percent has 
remained in effect to this date.  

By rating decision of January 2003, the RO determined that 
the veteran's PTSD had worsened and his 50 percent rating was 
increased to 70 percent, effective December 1999.  This 
rating remains in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DCs 5003, 5010.

Standard range of knee motion (0 to 140 degrees, see 
38 C.F.R. § 4.71, Plate II).  

Under the provisions of Diagnostic Code 5260, flexion limited 
to 60 degrees warrants a noncompensable rating.  Flexion 
limited to 45 degrees warrants a 10 percent rating.  To 
warrant a 20 percent rating, flexion must be limited to 
30 degrees.  Finally, flexion limited to 15 degrees is rated 
30 percent.  

Under the provisions of Diagnostic Code 5261, extension 
limited to 5 degrees warrants a noncompensable rating.  
Extension limited to 10 degrees warrants a 10 percent rating.  
To warrant a 20 percent rating, extension must be limited to 
15 degrees.  Extension limited to 20 degrees warrants a 
30 percent rating.  A 40 percent rating is warranted for 
extension limited to 30 degrees.  Finally, extension limited 
to 45 degrees is rated 50 percent.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004.

Diagnostic code 5257, impairment of the knee, with recurrent 
subluxation or lateral instability, provides a 10 percent 
rating when slight, a 20 percent rating when moderate, and a 
30 percent rating when severe.

VA General Counsel opinions have held that arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98; VAOPGCPREC 
23-97.  

Under the provisions of Diagnostic Code 5256, ankylosis of 
the knee with a favorable angle of full extension, or in 
slight flexion between 0 degrees and 10 degrees, warrants a 
30 percent rating.  Ankylosis in flexion between 10 degrees 
and 20 degrees warrants a 40 percent rating.  Ankylosis in 
flexion between 20 degrees and 45 degrees warrants a 50 
degrees rating.  Ankylosis which is extremely unfavorable, in 
flexion at an angle more than 45 degrees, warrants a 60 
percent rating.  

Under the provisions of Diagnostic Code 5055 for knee 
replacement, for one year following implantation of the 
prosthesis, warrants a 100 percent rating.  With chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, warrants a 60 percent rating.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, rate by analogy to diagnostic codes 
5256, 5261, or 5262.  The minimum rating warrants 30 percent.  



a.  Left knee

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.  

The veteran and his representative contend, in essence, that 
the veteran's derangement is more severe than the current 
evaluation reflects.  The veteran filed a claim for an 
increased rating for his left knee derangement in May 1994.  
The disability was rated for left knee derangement until 
September 1998, when the veteran underwent a left knee 
replacement.  After receipt of a 100 percent schedular rating 
for one year for the left knee replacement, the rating 
returned to a 30 percent rating in November 1999.  The 
veteran asserts that more than a 30 percent rating is 
warranted for the period prior to September 1998 and the 
period since the left knee replacement.  Unfortunately, the 
veteran's claim must fail as to both periods.  

Prior to September 1998


The veteran was seen on a VA outpatient treatment basis in 
September 1995 for left knee pain.   Range of motion testing 
was accomplished from 0 to 90 degrees.   X-rays of the left 
knee showed degenerative joint disease.  

The veteran underwent a VA POW protocol examination in 
August 1995.  That examination showed that the veteran 
sustained injury to his left knee when he was blown off a 
hill in Italy during World War II.  At the time of the 
examination, he complained of crepitus, knee pain, joint 
tenderness, and a slightly swollen left knee.   Flexion of 
the left knee was accomplished to 90 degrees with extension 
of 170 degrees.  There was some muscular weakness of the left 
knee.  

Private treatment records from Edward D. Powers, MD from 
December 1995 to July 1998 are associated with the claims 
folder and relate to treatment of the veteran's left knee.  
In December 1995, he had tenderness over the entire knee, 
lack of extension, and flexion of 90 degrees.  There was 
effusion and swelling within the knee, and crepitus with 
45 degrees of motion.  He had a slight degree of lateral 
instability but no cruciate ligament instability was shown.  
In July 1996, he had fixed flexure contracture of the left 
knee of about 30 degrees and was noted as a candidate for 
total knee replacement.  In May 1998, he was seen with severe 
osteoarthritis of the left knee with the knee joint being 
nearly obliterated on the lateral side.  He had a limp and 
his knee locked on him at times.  He was given Darvocet for 
pain and told that if pain could not be controlled, he would 
have to walk with external support or seek a total knee 
replacement.  In June 1998, he related that he was having 
enough problems with his left knee that he agreed to left 
knee replacement.  

The veteran testified at a personal hearing before a hearing 
officer in May 1996.  The veteran testified that he was told 
by his doctor that he required a left knee replacement 
because he had bone rubbing against bone of his left knee.  
He complained of swelling, locking and "unbelievable" pain.  
He testified that he was told by his physician that his left 
knee was "useless."

After reviewing the medical records prior to September 1998, 
the veteran's rating for left knee derangement warrants no 
more than 30 percent.  He complained of pain, was give anti-
inflammatory medication, and had flexion limited to 
90 degrees and extension of no less than -10 degrees.  Based 
on these findings a noncompensable rating would be assigned 
for limitation of extension and at most a 10 percent rating 
would be assigned for limitation of extension.  There was no 
ankylosis shown, which was necessary for an evaluation 
greater than 30 percent for his left knee disability.  Also, 
there is no indication that the veteran warrants an increased 
rating based on additional loss due to pain, weakened 
movement, excess fatigability, or incoordination pursuant to 
Deluca.  

Additionally, the medical evidence shows at most slight 
instability of the knee which warrants only a 10 percent 
rating.  When the 10 percent rating based on instability of 
the knee is combined with the 10 percent rating based on 
arthritis with limitation of motion, a rating in excess of 30 
percent is not warranted.  See VAOPGCPREC 9-98; VAOPGCPREC 
23-97.  

Given the foregoing, no more than a 30 percent rating was 
warranted for derangement of the left knee prior to 
September 1998.  

Since September 1998

In September 1998, the veteran underwent a total left knee 
replacement at St. Francis Hospital.  

In November and December 1999, he had follow-up with his 
private physician, Thomas Stevens, MD, for his left knee.  He 
had 110 degrees of left knee flexion, good extension, no 
instability, but some pain, diffusely around the left knee 
joint.  In December 1999, it was noted that he had partial 
immobility of the left knee.  

In January 2000, the veteran underwent a VA orthopedic 
examination of his left knee.  It was noted that the veteran 
failed at conservative treatment and underwent a left knee 
replacement.  At the time of the examination, the veteran 
complained of intermittent left knee pain, particularly with 
standing or kneeling.  He related significant improvement 
with his left knee pain since his knee replacement.  He 
continued to complain of stiffness, weakness in the knee 
muscles, and intermittent swelling with redness and heat.  He 
had rare reports of instability or giving way.  He reported 
significant fatigability and lack of endurance.  He related 
difficulty with walking more than 100 feet without sitting 
down for a rest.  He did not specifically report flareups of 
his joint disease, but stated that he had difficulty standing 
long periods of time and could not kneel in church because of 
significant increase in knee pain.  He did not describe any 
episodes of dislocation or recurrent subluxation.  Physical 
examination revealed a 14 inch well healed vertical scar 
consistent with a left knee replacement.  There was no 
surrounding erythema or effusion.  There was moderate medial 
joint line tenderness.  Patella mobility was poor.  Range of 
motion was flexion of 95 degrees and extension lacking in 10 
degrees.  There was 1+ left knee and left ankle jerk.  There 
was weakness of the left knee flexors and extensors of 4/5.  
Ligamentous structures of the left knee were intact.  The 
diagnosis was severe degenerative joint disease of the left 
knee with total left knee replacement.  

In May 2002, the veteran was seen by Dr. Stevens for multiple 
orthopedic problems.  It was noted that he had a fair amount 
of patellofemoral joint disease in a well positioned left 
knee replacement.  

After reviewing the records for the veteran's left knee after 
September 1998, the Board again finds that no more than a 
30 percent rating is warranted.  The veteran received a 
schedular rating of 100 percent for one year after his 
September 1998 left knee replacement.  None of the medical 
records since his surgery show severe painful motion or 
weakness in his left knee replacement, necessary for an 
increased rating under Diagnostic Code 5055.  Although some 
pain and weakness was noted, he related at VA examination in 
2000, that he had significant improvement with his left knee 
pain since his knee replacement.  His extension has been 
described as good and on one occasion, lacking in only 10 
degrees, not sufficient to warrant more than a 10 percent 
rating.  His flexion was limited to 90 degrees which warrants 
a noncompensable rating.  The veteran has no medical evidence 
that he has ankylosis, which would require flexion fixed 
between 10 degrees and 20 degrees in order to warrant an 
increased rating for ankylosis.  The evidence fails to show 
that the veteran has instability of the knee which would 
warrant a compensable rating.  In fact, the veteran reported 
rare incidents of instability of giving way of the knee.

Finally, pursuant to the Board's remand of October 2003, the 
veteran was scheduled for a VA examination in April 2006.  
The veteran did not report.  Pursuant to 38 C.F.R. § 3.655, 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  

In this case, the veteran's claim has been reviewed based on 
the evidence of record, and does not warrant more than the 
already rated 30 percent rating.  Further, as the veteran did 
not report for his April 2006 VA examination, which may have 
shown additional evidence related to his left knee 
replacement, the claim is denied.   

Therefore, an increased rating in excess of 30 percent for a 
left knee replacement (also evaluated as left knee 
derangement) prior to and since September 1998, is denied.  


b.  PTSD

The veteran and his representative, contend, in essence, that 
the veteran's PTSD is more severe than currently evaluated.  

During the appeals period, the veteran has been rated as 
50 percent disabling due to his PTSD, prior to December 1999 
and 70 percent disabling due to his PTSD, since 
December 1999.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Prior to December 1999

After scrutinizing the evidence -- which consists of VA 
outpatient treatment records from September 1996 to 
December 1997, and a VA hospitalization in January 1997, it 
is the Board's conclusion that the veteran's symptoms remain 
most consistent with no more than the schedular criteria for 
a 50 percent rating prior to December 1999, and does not 
support a higher rating for PTSD.

The veteran's outpatient treatment records indicate that he 
participated in outpatient group and one on one therapy.  He 
spent his summers in Florida and was seen at the VA medical 
center in Fort Myer when needed.  Although he was anxious and 
impatient, with excessive sweating in November 1996, he had 
no suicidal ideation and his no psychotic symptoms.  Although 
he had increased anxiety on occasions and memories of World 
War II, he saw improvement in his social skills and his 
judgment and insight improved.  During his hospitalization in 
January 1997 for diagnostic study and treatment for his 
anxiety and depression, after participation in all treatment 
modalities, there was a decrease in his anxiety, brightening 
of his affect, and stabilization f his sleep pattern.  His 
medications were adjusted, he had no suicidal or homicidal 
ideation, intent, or plan.  

On this record, the Board considers the evidence to 
satisfactorily show symptoms of reduced reliability and 
productivity due to symptoms such as moderate anxiety, 
depression, memory impairment, and disturbed mood, as to 
establish no more than a 50 percent schedular evaluation.  
The evidence does not show deficiencies in most areas due to 
symptoms such as, illogical speech, obsessional rituals, near 
constant panic or depression, impaired impulse control, or 
suicidal ideation.  As such, the Board does not consider the 
disability picture presented to warrant a rating higher than 
50 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130.  

In this case, he had a GAF of 50 in November 1996, and after 
VA hospitalization in 1997, he had a GAF of 60.  Improvement 
in his GAF score, showing a score of 60, indicated moderate 
symptoms, showing occasional panic attacks, flattened affect, 
and few friends.  The veteran's PTSD symptoms are adequately 
compensated by the 50 percent rating currently assigned for 
this period.  Given the foregoing, the Board must find that 
the veteran does not meet the criteria for the next higher 
rating of 70 percent, prior to December 1999.  

Since December 1999

Since December 1999, the veteran's PTSD increased in 
severity.  It became reflective of a 70 percent rating and 
was increased to that level in December 1999.  Unfortunately, 
the limited medical evidence since that time does not show 
that the veteran's PTSD disability reflects persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name, symptomatology necessary to warrant 
a 100 percent rating.  

In December 1999, it was noted on VA follow up examination 
that the veteran had become more preoccupied with war-related 
trauma and his PTSD had worsened.  He had an increase of 
intrusive thoughts, avoidant behavior, a feeling of 
detachment from others, and estrangement from family and 
friends.  During mental status examination, he was alert, 
oriented, friendly, and cooperative, but his affect was sad 
and tearful and his mood was depressed.  He had no psychotic 
signs or symptoms.  His insight and judgment was good and he 
had no suicidal or homicidal ideation.   A PTSD group was 
offered but he declined to attend because of the stress he 
felt coming to VA just for treatment he said, made him feel 
worse.  His GAF score was 48.   

In January 2000, the veteran underwent a VA psychiatric 
examination.  It was noted that over the past three to four 
years, the veteran had become progressively isolated, 
withdrawn and depressed.  He was unable to sleep at night, 
waking five to six times nightly.  He had frequent nightmares 
of his time as a POW during World War II.  He was irritable 
and had intrusive thoughts daily.  POW groups were suggested 
and he rejected those suggestions.  Since involvement in an 
automobile accident a few years earlier, he had declining 
memory.  He no longer took antidepressant drugs because of 
his lack of success with those drugs in the past.  He related 
suicidal ideation one year prior to the examination.  Mental 
status examination revealed the veteran was pleasant and well 
prepared, but became overwhelmed and tearful when recounting 
his experiences of the war.  His memories were persistent, 
intrusive and disabling.  His mood was clearly sad.  Affect 
was depressed and his energy level was low.  He had no 
psychotic symptoms, auditory or visual hallucinations.  He 
was alert and oriented but had some memory loss.   He was 
concrete but had adequate impulse control.  His GAF at the 
time of this examination was 40.  

A GAF between 40 and 48 is reflective of a serious level of 
impairment.  Unfortunately, his symptomatology that was 
reflected in his VA outpatient and psychiatric examinations 
did not show impairment in reality testing, sufficient to 
warrant a 100 percent rating.  The veteran had some serious 
symptomatology such as suicidal ideation a year prior to the 
2000 VA examination.  However, there were no visual or 
auditory hallucinations and he was alert and oriented at his 
last examination.  The symptomatology presented in the 
limited medical evidence since December 1999, is not 
reflective of social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, necessary to 
warrant a 100 percent rating.  

Furthermore, the veteran was scheduled for an April 2006 VA 
psychiatric examination for which he did not report.   
Pursuant to 38 C.F.R. § 3.655, when the veteran fails to 
report for a scheduled examination in conjunction with a 
claim for increase, the claim shall be denied.  

In this case, the veteran's claim for an increased rating for 
PTSD since December 1999, has been reviewed based on the 
evidence of record, and does not warrant more than the 
already rated 70 percent rating.  Further, as the veteran did 


not report for his April 2006 VA examination, which may have 
shown additional evidence related to his service-connected 
PTSD, the claim is denied.   


ORDER

Entitlement to an increased rating for left knee replacement 
(previously left knee derangement) in excess of 30 percent, 
is denied.  

Entitlement to a rating in excess of 50 percent prior to 
December 1999, for PTSD, is denied.  

Entitlement to a rating in excess of 70 percent since 
December 1999, for PTSD, is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


